                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       HOT SPRINGS DIVISION


CHEVON THOMPSON,
Individually and on Behalf of all Others
Similarly Situated                                                                          PLAINTIFF

v.                                       Case No. 6:17-cv-6055

SPA CITY STEAKS, INC. d/b/a
COLTON’S STEAKHOUSE AND GRILL                                                             DEFENDANT

                                                ORDER

        Before the Court is the parties’ Joint Motion to Withdraw Pleadings. (ECF No. 75). The

parties state that they are actively engaged in settlement negations. To allow for time to reach a full

settlement, the parties request that their pending Motions for Summary Judgment (ECF Nos. 40 and

41) and Defendant’s Motion for Decertification (ECF No. 46) be withdrawn while settlement efforts

continue. The parties request that if a settlement cannot be reached within sixty (60) days that the court

enter a new scheduling order and that they be allowed to file additional motions, including those

requested to be withdrawn.

        Upon consideration, the parties’ Joint Motion to Withdraw Pleadings (ECF No. 75) is

GRANTED. Accordingly, the parties’ Motions for Summary Judgment (ECF No. 40 and 41) and

Defendant’s Motion for Decertification (ECF No. 46) are WITHDRAWN. If the parties fail to settle

this matter within sixty (60) days of the date of this order, a new scheduling order shall issue. At such

time, the parties may file any additional motions, including those that are being withdrawn, with or

without amendment, in accordance with the deadlines imposed by the new scheduling order.

        IT IS SO ORDERED, this 29th day of March, 2019.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge
